Citation Nr: 0126972	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  98-05 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of a left wrist injury prior to April 5, 1999.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a left wrist injury from April 5, 1999.  

3.  Entitlement to a compensable evaluation for the residuals 
of a corneal abrasion of the right eye with traumatic 
cataract.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1982 to 
September 1985, and from September 1990 to September 1995, 
including service in the Southwest Asia theater of operations 
from October 1990 to April 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Muskogee, 
Oklahoma, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in August 
2000, but was remanded for additional development.  

After the development requested by the August 2000 remand was 
completed, the RO reviewed the veteran's claims on the basis 
of the additional evidence that had been obtained.  A June 
2001 rating decision increased the evaluation for the 
veteran's left wrist disability to 10 percent, effective from 
April 5, 1999.  A veteran is generally presumed to be seeking 
the maximum benefit allowed by law and regulation, and a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, as the veteran has not expressed 
satisfaction with the 10 percent evaluation, this issue 
remains on appeal.  Furthermore, as the 10 percent evaluation 
did not cover the entire period on appeal, this is also not 
considered to be the maximum benefit allowed by law.  The 
Board will now consider the issue of the proper evaluation of 
the veteran's left wrist disability as two separate issues 
based on the date of the assignment of the 10 percent 
evaluation, as indicated on the first page of this decision.  






FINDINGS OF FACT

1.  The veteran had normal range of motion of the left wrist 
without objective evidence of pain, weakness, excess 
fatigability, or incoordination prior to April 5, 1999.

2.  The evidence is negative for mild paralysis of the left 
median nerve prior to April 5, 1999.  

3.  The evidence indicates that the residuals of the 
veteran's left wrist injury underwent an increase in 
symptomatology on April 5, 1999.  

4.  The symptomatology noted since April 5, 1999 has included 
evidence of reduced range of motion during flare-ups, with 
pain, weakness, incoordination and excess fatigability during 
repetitive use that results in mild functional impairment.  

5.  The veteran's neurological symptomatology results in mild 
impairment of the left median nerve.  

6.  The most recent VA examination of the veteran's vision 
found that his best corrected vision is 20/20 for each eye, 
and that his field of vision is normal. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for the residuals of a left wrist injury prior to April 5, 
1999 have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Codes 
5215, 8515 (2001); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2097 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5102 and 5103 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for the residuals of a left wrist injury from 
April 5, 1999 have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, 
Codes 5215, 8515 (2001); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2097 
(2000) (to be codified as amended at 38 U.S.C.A. § 5102 and 
5103 (West 1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  

3.  The criteria for entitlement to a compensable evaluation 
for the residuals of a corneal abrasion of the right eye with 
traumatic cataract have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§  4.75, 4.83a, 4.84a, Diagnostic 
Codes 6027, 6061 to 6079 (2001); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-2097 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5102 and 5103 (West 1991 & Supp. 2001); 66 Fed. Reg. 45630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations currently assigned 
to his left wrist disability and right eye disability are 
inadequate to reflect their current severity.  He argues that 
he has limited range of motion, weakness, and pain of the 
left wrist.  Furthermore, the veteran states that he 
experiences blurred vision and reduced visibility at night in 
his right eye.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The RO contacted the veteran by letter 
following the February 1997 rating decision which initially 
established service connection with a zero percent evaluation 
for the veteran's disabilities on appeal, and provided him 
with a copy of the rating decision, as well as information 
regarding his right to appeal.  The April 1997 statement of 
the case provided the veteran with the laws and regulations 
governing the evaluation of his left wrist disability, and a 
January 1998 statement of the case provided him with the laws 
and regulations governing the evaluation of the right eye 
disability, including the rating code for the evaluation of 
these disabilities.  These laws, regulations, and rating 
codes informed him of the medical evidence required to 
substantiate his claim.  Supplemental statements of the case 
were issued in April 1998, June 1998, and June 2001.  The 
June 2001 supplemental statement of the case contained the 
laws and regulations pertaining to the VCAA.  The Board 
concludes that the discussions of the letters, the statement 
of the case, and the supplemental statements of the case sent 
to the veteran informed him of the manner of evidence 
required to prevail in his claim, and that the VA's 
notification requirements have been met.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103 (West 1991 & Supp. 2001)).  This 
appeal was remanded to the RO for further evidentiary 
development in August 2000.  The Board notes that the veteran 
was afforded VA examinations of his disabilities in October 
1996.  Additional VA examinations of his disabilities were 
ordered by the remand and completed in November 2000.  The 
remand also requested that the veteran be contacted and asked 
to provide the names, addresses, and approximate dates of 
treatment for his disabilities from all VA and non-VA 
sources.  An October 2000 reply from the veteran indicated 
that his only source of treatment was the VA medical center 
in Oklahoma City, Oklahoma.  The record shows that the 
veteran's treatment records have been requested and received 
from this facility.  The veteran withdrew his request for a 
personal hearing before the Board at the RO in August 1999.  
The Board must conclude that the duty to assist has been 
completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its duties 
to inform and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Any "error" to the veteran resulting from 
this decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102.  

The VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do no provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  




Left Wrist

Entitlement to service connection for a left wrist injury was 
established in a February 1997 rating decision.  A zero 
percent evaluation was assigned for this disability, 
effective from September 1995.  As noted above, the 
evaluation was increased to the current 10 percent level in a 
June 2001 rating decision, effective from April 5, 1999.  

The veteran's left wrist disability has been evaluated under 
the rating code for limitation of motion of the wrist.  
Limitation of motion of the wrist merits a 10 percent 
evaluation for either hand when dorsiflexion is less than 15 
degrees, or when palmar flexion is limited in line with the 
forearm.  38 C.F.R. § 4.71a, Code 5215.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The veteran's left wrist disability has also been evaluated 
under the rating code for paralysis of the median nerve.  
Complete paralysis of the median nerve is indicated by 
symptomatology such as the hand being inclined to the ulnar 
side, the index and middle fingers being more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, having the thumb in the plane of the hand (ape  
hand), pronation that is incomplete and defective, absence of 
flexion of the index finger and feeble flexion of middle 
finger, inability to make a fist, having the index and middle 
fingers remain extended, inability to flex the distal phalanx 
of thumb, having defective opposition and abduction of the 
thumb at right angles to palm, having weakened flexion of 
wrist, and pain with trophic disturbances.  A 70 percent 
evaluation is warranted for complete paralysis of the major 
side, and a 60 percent evaluation is assigned for complete 
paralysis of the minor side.  Severe incomplete paralysis is 
evaluated as 50 percent disabling for the major side and 40 
percent disabling for the minor side.  Moderate incomplete 
paralysis is evaluated as 30 percent disabling for the major 
side and 20 percent disabling for the minor side.  Mild 
incomplete paralysis is evaluated as 10 percent disabling for 
each side.  38 C.F.R. § 4.124a, Code 8515.  

This rating code does not contain provisions for a zero 
percent evaluation.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

The veteran was afforded a VA examination of his joints in 
October 1996.  He gave a history of an injury to his left 
wrist in 1982.  At that time, it remained swollen and in a 
cast for two weeks.  He continued to have pain and weakness, 
but a magnetic resonance imaging study did not reveal any 
abnormalities.  Currently, he continued to have some numbness 
in his left hand, and if he used the wrist continuously, he 
experienced pain and weakness.  On examination of the left 
wrist, there was normal appearance and size of the joint with 
no joint effusion, crepitus, or instability.  The range of 
motion was normal and equal to the right wrist.  The 
diagnosis was left wrist injury, intermittently symptomatic.  
An X-ray study of the left wrist obtained at that time was 
unremarkable.  The joint space was well maintained, and there 
was no evidence of fracture or focal bone destruction.  

VA treatment records dated from February 1997 to October 1997 
show that the veteran was seen for complaints concerning his 
left wrist.  February 1997 records show that the veteran was 
seen for complaints concerning his back and legs.  He was 
also noted to have problems with his left hand, but an 
examination was negative for numbness.  The veteran was seen 
again for neck pain in April 1997.  He also complained of 
left arm weakness and numbness.  On examination, reflexes 
were two plus in the left wrist.  October 1997 records show 
additional complaints of left arm weakness for many years.  

VA treatment records from April 1998 show that the veteran 
was seen for complaints that included long time left wrist 
pain.  The diagnostic impression included tendinitis of the 
left wrist.  

Additional VA treatment records dated April 5, 1999 state 
that the veteran was seen for left wrist pain.  He had felt 
something snap when he lifted a suit case.  On examination, 
the veteran was able to move his fingers.  There was mild 
inflammation and swelling, but no erythema.  The range of 
motion was limited on flexion and extension, and the veteran 
was unable to do radial or ulnar bends.  

May 2000 VA treatment records show that the veteran 
complained of burning type left wrist pain since his injury 
in September 1992.  On examination, the veteran had full 
range of motion, with no effusion or swelling.  

The veteran was afforded a VA fee basis examination in 
November 2000.  He presented with complaints of left wrist 
and hand pain.  The veteran said that he has experienced 
numbness of his 4th and 5th fingers and weakness in his left 
wrist and hand since his original injury.  He was able to 
perform the routine activities of daily living without 
difficulty, but could no longer do activities that involved 
repetitive use of his left arm and wrist.  On examination, 
the range of motion was normal.  There was dorsiflexion of 70 
degrees and palmer flexion of 80 degrees, with radial 
deviation of 20 degrees and ulnar of 45 degrees.  Mild 
tenderness was noted.  Tinel's and Phalen's tests were 
negative, and no swelling or effusion was noted.  Grip 
strength was described as adequate, although testing 
indicated that grip strength for the right hand was 30 
kilograms on three different measurements, and the strength 
for the left hand was 20 kilograms on three different 
measurements.  There was mild sensory deficit in the 4th and 
5th fingertips, but no sign of heat, redness, swelling, 
effusion, drainage, instability, or weakness of the left hand 
or wrist.  The motor system revealed no muscle atrophy, 
rigidity, or spasticity.  Coordination was normal, and X-ray 
studies of the left wrist were also normal.  The diagnosis 
was left wrist strain, which resulted in mild functional 
limitations with restrictions on repetitive use of heavy 
lifting with the left wrist and hand.  The examiner opined 
that it was as likely as not that the veteran's current 
complaints of left wrist pain were related to his injury in 
service.  There was no physical or radiographic evidence of 
arthritis or any other bony injury to the left wrist.  The 
examiner added that repetitive use of the left wrist resulted 
in weakened movement, excessive fatigability, incoordination, 
and loss of function due to pain on use or during flare-ups.  
These symptoms could result in industrial impairment for work 
that required repetitive motion.  

The Board finds that the criteria for entitlement to a 
compensable evaluation for the residuals of a left wrist 
injury prior to April 5, 1999, have not been met.  The 
October 1996 VA examination noted that the veteran had a full 
range of motion of the left wrist.  Therefore, the veteran's 
symptomatology does not more nearly resemble that of the next 
highest evaluation, and entitlement to an increased 
evaluation under the rating code for limitation of motion of 
the wrist is not warranted.  38 C.F.R. § 4.71a, Code 5215.  
The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 have been 
considered, and the veteran was noted to complain of pain and 
weakness with continuous use during this period.  However, 
the October 1996 VA examination was negative for objective 
evidence of pain, weakness, incoordination, and excess 
fatigability, and the treatment records prior to April 5, 
1999 are also negative for objective confirmation of these 
symptoms.  

Entitlement to a 10 percent evaluation under the rating code 
for paralysis of the median nerve has also been considered, 
but these criteria were not met prior to April 5, 1999.  The 
veteran complained of numbness of his left hand, but this was 
not confirmed on objective examination.  February 1997 
treatment records indicate that numbness was not confirmed on 
examination, and April 1997 records state that the reflexes 
of the left wrist were two plus.  Therefore, the veteran's 
symptoms did not more nearly resemble that of mild paralysis 
during this period, and a compensable evaluation is not 
warranted under this rating code.  38 C.F.R. § 4.124a, Code 
8515.  

The VA treatment records demonstrate that the veteran 
experienced an increase in symptomatology following an 
additional injury on April 5, 1999.  However, the 
symptomatology that has been demonstrated since April 5, 1999 
does not merit an evaluation higher than the current 10 
percent rating.  

The veteran was noted to have limitation of motion of the 
left wrist following his injury on April 5, 1999.  The 
November 2000 VA fee basis examination was negative for 
continued limitation of motion, but did contain objective 
evidence of weakened movement, excessive fatigability, 
incoordination, and loss of function due to pain upon 
repetitive use of the left wrist.  The examiner opined that 
these factors resulted in mild functional impairment of the 
left wrist.  The Board finds that this equates to the 
criteria required for a 10 percent evaluation under the 
rating code for limitation of motion of the wrist.  This is 
the highest evaluation that can be assigned under this rating 
code.  Therefore, even with consideration of the effects of 
pain, weakness, excess fatigability, and incoordination, an 
evaluation in excess of 10 percent is not warranted under the 
rating code for limitation of motion of the wrist.  38 C.F.R. 
§ 4.40, 4.45, 4.59, 4.71a, Code 5215.  

Entitlement to an evaluation in excess of 10 percent under 
the rating code for paralysis of the median nerve for the 
veteran's left wrist disability has also been considered, but 
is not demonstrated by the evidence.  In order to receive an 
increased evaluation under this rating code, the veteran's 
symptomatology must result in moderate incomplete paralysis.  
However, the only objective symptom that has been 
demonstrated is a mild sensory deficit of the 4th and 5th 
fingers.  The motor system examination was normal, and the 
veteran's grip strength was adequate.  The range of motion of 
the hand was normal, and the examination was negative for 
atrophy.  In conclusion, the examiner described the veteran's 
functional impairment as mild.  Therefore, the Board finds 
that the veteran's symptomatology more nearly resembles that 
of mild paralysis, and entitlement to an evaluation in excess 
of 10 percent for the residuals of the veteran's left wrist 
injury for any period subsequent to April 5, 1999 is not 
warranted.  38 C.F.R. § 4.124a, Code 8515.  


Right Eye Disability

Entitlement to service connection for a corneal abrasion of 
the right eye with traumatic cataract was established in a 
February 1997 rating decision.  A zero percent evaluation was 
assigned for this disability.  The veteran submitted a notice 
of disagreement with this evaluation, which resulted in the 
current appeal. 

The August 2000 remand noted that a proposed revision in the 
criteria for rating eye disabilities was filed on May 10, 
1999, Federal Register Doc. 99-11771 (Volume 64, Number 90).  
However, these revisions have not been finalized, and no 
there have been no changes in the criteria for rating eye 
disabilities since the February 1997 rating decision on 
appeal.  

The veteran's corneal abrasion of the right eye with 
traumatic cataract is evaluated under the rating code for 
traumatic cataract.  Preoperative traumatic cataracts are 
rated on impairment of vision.  Postoperative traumatic 
cataracts are evaluated on impairment of vision and aphakia.  
38 C.F.R. § 4.84a, Code 6027.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a; the assignment 
of disability evaluations for visual acuity is a purely 
mechanical application of the rating criteria.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  A disability rating for 
visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. § 
4.75.  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a. 

The veteran was afforded a VA examination of his eyes in 
October 1996.  He had a history of a finger injury while 
playing basketball during active service, as well as being 
injured in his right eye with a toy at age six.  On 
examination, the veteran's best corrected vision was 20/25 
for the right eye, and 20/15 for the left eye.  His visual 
fields were full to finger count bilaterally.  The impression 
was a cataract of the right eye.  This could be caused by 
traumatic events, including the finger injury to the right 
eye.  The examiner stated that the veteran could have glare 
secondary to this cataract in his right eye.  He might be 
symptomatic with glare from headlights at night, but 
otherwise should not be affected.  

VA treatment records from April 1998 show that the veteran 
was seen for several complaints.  He had a history of blurred 
vision.

VA treatment record from September 1999 note that the veteran 
had a history of a trauma to the right eye many years ago 
with peripheral lens cataract.  His visual acuity was 
measured without his glasses.  The vision of the right eye 
was 20/50, and the vision of the left eye was 20/20.  

The veteran underwent a VA fee basis examination of his eyes 
in November 2000.  He had a history of an injury to his eye 
in 1991 or 1992, at which time he sustained a corneal 
abrasion, and subsequently sustained a cortical cataract that 
was reported to be caused by the injury.  The veteran 
reported glare with car lights, and occasional blurry vision 
at night, especially with low light conditions.  On 
examination, the veteran's best uncorrected visual acuity in 
his right eye was 20/100, and his left eye was 20/15.  His 
best corrected visual acuity in both his right eye and left 
eye was 20/20.  He did not have diplopia, and his Goldman 
visual field tests appeared to be completely normal.  The 
assessment was a cortical cataract of the right eye.  This 
was consistent with the type of injury that had been 
sustained by the veteran.  The examiner opined that the 
veteran would be somewhat impaired in his low light 
activities such as driving at night.  The impairment during 
the day was estimated to be 10 percent, and at night it was 
estimated to be 30 percent.  The veteran's medical records 
were reviewed, and the examiner stated that his cataract 
appeared to approximately the same as in 1994.  

In order for the veteran to receive a 10 percent evaluation 
for visual impairment, the evidence must show corrected 
visual acuity of no better than 20/50 in one eye, and 20/40 
in the other, or worse.  However, the October 1996 VA 
examination revealed corrected visual acuity of 20/25 in his 
right eye with 20/15 for the left eye, and the November 2000 
VA examination found corrected visual acuity of 20/20 in each 
eye.  Therefore, the veteran clearly does not meet the 
criteria for a 10 percent evaluation.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  The medical records and 
examinations are completely negative for evidence of aphakia.  
The Board has also considered evaluation of the veteran's 
disability as a result of impairment of the visual field, but 
the November 2000 examination found that his visual field was 
normal, so that a compensable evaluation is not warranted 
under that rating code.  38 C.F.R. §§ 4.31, 4.84a, Code 6080.  
The Board notes the opinion of the November 2000 examiner 
that the veteran's impairment is 30 percent at night, and 10 
percent in the daytime, but is required to assign a 
percentage evaluation for the veteran's disability under the 
appropriate rating codes.  See 38 C.F.R. §§  4.83a, 4.84a, 
Diagnostic Codes 6061 to 6079.  All other rating codes for 
disabilities of the eyes have been considered, but none are 
appropriate to the veteran's disability.  The Board finds 
that entitlement to a compensable evaluation for the 
veteran's right eye disability is not merited.  


ORDER

Entitlement to a compensable evaluation for the residuals of 
a left wrist injury prior to April 5, 1999 is denied. 

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a left wrist injury from April 5, 1999 is 
denied. 






Entitlement to a compensable evaluation for the residuals of 
a corneal abrasion of the right eye with traumatic cataract 
is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 

